Exhibit 10.1

 

NON-STATUTORY STOCK OPTION AGREEMENT

 

THIS AGREEMENT, made in Tulsa, Oklahoma, as of the      day of                 ,
2003, between ONEOK, Inc., (hereinafter referred to as “Corporation”), and
«First_Name» «Last_Name» (hereinafter referred to as “Optionee”), a key employee
of the Corporation or a division or subsidiary thereof.

 

WHEREAS, the Corporation desires to provide the Optionee with an added incentive
to continue to contribute to the growth and profitability of the Corporation, to
continue to perform services of major importance to the Corporation, and to
encourage the Optionee to own shares of stock of the Corporation; and

 

WHEREAS, the stock option granted hereunder is granted pursuant to the terms of
the Corporation’s Long-Term Incentive Plan initially adopted August 17, 1995, as
amended (hereinafter referred to as the Plan); and

 

WHEREAS, this option is intended to be a Non-Statutory Stock Option (as defined
in Section 2[p] of the Plan), which is also commonly considered and referred to
as a “nonqualified” stock option;

 

NOW, THEREFORE, in consideration of the mutual agreements stated hereinafter,
the Corporation and the Optionee agree that:

 

1. Stock Option. The Optionee is hereby granted, and the Optionee accepts, a
Non-Statutory Stock Option to purchase «NonStatutory» shares of the
Corporation’s Common Stock after                     , 2004, and prior to
                    , 2013, at a purchase price of $             per share (the
Fair Market Value [as defined in Section 2[k] of the Plan] of each share at
                    , 2003,) all subject to the terms, provisions, and
conditions of this Agreement (including, without limitation, the provisions on
the period of exercise in paragraph 5, below) and of the Plan, which are
incorporated herein by reference. Should there be any inconsistency between the
provisions of this Agreement and the Plan, the provisions of the Plan shall
control. This option may be exercised in the manner and to the extent provided
in this Agreement and the Plan as to all or any part of the shares of stock
subject to the option from time to time during the option period stated above,
and exercise of the option as to part of such shares shall not exhaust or
terminate the option. The option shall be exercised as to not less than fifty
(50) shares at any one time. Payment of the option price shall be made
concurrently with the exercise of the option, as provided in the Plan and this
Agreement.

 

2. Plan. This option is being made pursuant to the ONEOK, Inc. Long-Term
Incentive Plan initially adopted by the Board of Directors of the Corporation on
August 17, 1995, as amended, and approved by the Shareholders of the
Corporation, which Plan specifies the authority of the Corporation, its Board of
Directors, and a committee of the Board of Directors to select key employees to
be granted options and other stock incentives. The Executive Compensation
Committee of the Board of Directors (hereinafter referred to as the Committee)
is authorized to administer the Plan with respect to this option.

 

1



--------------------------------------------------------------------------------

3. Optionee’s Agreement Concerning Employment. In consideration of the
Corporation’s granting of this option as incentive compensation to Optionee, the
Optionee agrees to continue to contribute and perform service in the employ of
the Corporation or a division or subsidiary thereof at the direction, will and
pleasure of the Corporation and the Board of Directors. Provided, however,
neither the foregoing agreement of the Optionee in this paragraph 3, nor any
other provision in this Agreement shall confer on the Optionee any right to
continue in the employ of the Corporation (or a division or subsidiary thereof),
or interfere in any way with the right of the Corporation (or such division or
subsidiary) to terminate the Optionee’s employment at any time.

 

4. Registration of Stock; Optionee’s Representation With Respect To Purchase for
Investment. It is intended by the Corporation that the Plan and the shares of
Common Stock covered by this option are to be registered under the Securities
Act of 1933, as amended, prior to the date the option first becomes exercisable;
provided, that in the event such registration is for any reason not made
effective for such shares, the Optionee agrees, for the Optionee, and for the
Optionee’s heirs and legal representatives by inheritance or bequest, that all
shares purchased hereunder will be acquired for investment and not with a view
to, or for sale or tender in connection with the distribution of any part
thereof, including any transfer or distribution of such shares by the Optionee
in exercising any part of this option or as otherwise allowed by the Plan.

 

5. Period of Exercise and Vesting of Option. This option may be exercised at any
time after                     , 2004, and prior to                     , 2013,
as follows:

 

(a) After one (1) year from the date this option is granted, the Optionee may
exercise it as to not more than thirty-three and one third percent (33.33%) of
the shares under this option;

 

(b) After two (2) years from the date this option is granted, the Optionee may
exercise it as to an additional thirty-three and one third percent (33.33%) of
the shares under this option; and

 

(c) After three (3) years from the date this option is granted, the Optionee may
exercise it as to the remaining shares under this option.

 

Notwithstanding the foregoing, in the event of involuntary termination of the
Optionee’s employment with the Corporation due to the Total Disability of the
Optionee, this option shall be one hundred percent (100%) exercisable and fully
vested at the time of such involuntary termination; and in the event of the
Optionee’s death while still employed by the Corporation (or a division or
subsidiary), this option shall be one hundred percent (100%) exercisable and
fully vested; irrespective of the period of time that has then elapsed since the
date this option is granted, provided, however, this paragraph does not extend
the period of exercise of this option beyond the expiration of the term thereof
stated in paragraph 1, above.

 

6. Method of Exercise and Payment. This option shall be exercised by written
notice delivered to the Corporate Secretary of the Corporation on and in the
form authorized by the Corporation, accompanied by payment of the option price
for the number of shares specified and paid for in such exercise. The
Corporation shall then make delivery of such shares, provided that if any law or
regulation requires the Corporation, as it determines, to take any action with
respect to the shares specified in such notice before the issuance thereof, then
the date of delivery

 

2



--------------------------------------------------------------------------------

of such shares shall be extended for the period necessary to take such action.
The Optionee agrees to pay to the Corporation any applicable federal, state, or
local income, employment, social security, medicare, or other withholding tax
obligation arising in connection with this option, or the Optionee’s exercise
thereof; and the Corporation shall have the right, without the Optionee’s prior
approval or direction, to satisfy such withholding tax by withholding all or any
part of the shares of Common Stock that would otherwise be transferred and
delivered to the Optionee, with any shares so withheld to be valued at the Fair
Market Value (as defined in Section 2[k] of the Plan) on the date of such
withholding. The Optionee, with the consent of the Corporation, may satisfy such
withholding tax by delivery and transfer to the Corporation of shares of Common
Stock of the Corporation previously owned by the Optionee, with any shares so
delivered and transferred to be valued at the Fair Market Value on the date of
such delivery. The purchase price of shares subject to this option shall be paid
in cash, or by bank-certified, cashiers, or personal check subject to
collection; or, in the alternative, the Optionee (or other person authorized to
exercise this option), may (i) pay the purchase price of such shares by
delivering to the Corporation a properly executed exercise notice together with
a copy of irrevocable instructions to a stockbroker to sell immediately some or
all of the shares acquired by the exercise of the option and deliver promptly to
the Corporation an amount of sale proceeds sufficient to pay the purchase price,
or (ii) pay the purchase price in shares of Common Stock of the Corporation
transferred and surrendered by the Optionee to the Corporation, or (iii) any
combination of the foregoing means of payment; provided, that the making of any
payment by the Optionee other than by cash or check shall be subject to any
conditions, rules, regulations, and procedures which the Corporation may adopt
or prescribe, which shall be effective as to the exercise of this option to the
extent provided therein, without regard to the form of payment otherwise allowed
or authorized with respect to any other option or participant under the Plan. If
the Optionee is a Section 16 Person (as defined in Section 2[x] of the Plan),
any payment other than by cash or check shall be made only at the time and in
the manner which the Corporation determines is necessary to comply with any
applicable provisions of SEC Rule 16b-3 (as defined in Section 2[w] of the
Plan).

 

7. Transferability of Option and Termination of Employment.

 

(a) Except as provided in subparagraph (b) of this paragraph 7, below, this
option shall not be transferable by the Optionee otherwise than by will or the
laws of descent and distribution which apply to the Optionee’s estate, and this
option shall be exercisable, during the Optionee’s lifetime, only by the
Optionee.

 

(b) Notwithstanding the foregoing, the Optionee may transfer any part or all of
this option to members of the Optionee’s immediate family, or to one or more
trusts for the benefit of such immediate family members, or partnerships in
which such immediate family members are the only partners if the Optionee does
not receive any consideration for the transfer. In the event of any such
transfer, this option shall continue to be subject to the same terms and
conditions otherwise applicable hereunder and under the Plan immediately prior
to its transfer, except that this option shall not be further transferable by
the transferee inter vivos, except for transfer back to the original Optionee.
For any such transfer to be effective, the Optionee must provide prior written
notice thereof to the Committee, unless otherwise authorized and approved by the
Committee, in its sole discretion; and the Optionee shall furnish to the
Committee such information as it may request with respect to the transferee and
the terms and conditions of any

 

3



--------------------------------------------------------------------------------

such transfer. For purposes of transfer of this option under this subparagraph
(b), “immediate family” shall mean the Optionee’s spouse, children and
grandchildren.

 

(c) Notwithstanding anything to the contrary expressed or implied herein
(including without limitation, the provisions of paragraph 5 on the exercise and
vesting of this option), the unexercised portion of this option (whether or not
it is vested) shall become invalid and wholly terminated and forfeited upon (i)
the Optionee’s voluntary termination of the Optionee’s employment with the
Corporation (or a division or subsidiary), or (ii) upon the involuntary
Termination for Cause by the Corporation (or a division or subsidiary) of the
Optionee’s employment with the Corporation (or a division or subsidiary).

 

(d) In the event of the Optionee’s retirement, or the Optionee’s involuntary
termination of employment with the Corporation (other than a Termination for
Cause or by reason of death or Total Disability), the Optionee may exercise this
option to the extent it is then vested at the time of such retirement or
involuntary termination of employment under paragraph 5, above, at any time
within thirty-six (36) months after such retirement or involuntary termination.
Any unvested portion of this option shall be forfeited in the event of such
retirement or involuntary termination.

 

(e) In the event of involuntary termination of the Optionee’s employment with
the Corporation due to the Total Disability of the Optionee, the Optionee may
exercise this option, which shall be fully vested at the time of such
involuntary termination of employment under paragraph 5, above, at any time
within thirty-six (36) months after such involuntary termination due to Total
Disability.

 

(f) In the event of the Optionee’s death while still employed by the Corporation
(or a division or subsidiary), the legatees, or personal representatives or
heirs of the Optionee may exercise this option, which shall be fully vested at
the time of the Optionee’s death under paragraph 5, above, at any time within
thirty-six (36) months after the date of the Optionee’s death.

 

(g) In the event of the Optionee’s death within thirty-six (36) months after the
Optionee’s retirement or the involuntary termination of Optionee’s employment
with the Corporation (other than a Termination for Cause or by reason of Total
Disability) the legatees, or personal representatives or heirs of the Optionee
may exercise this option, to the extent it was vested at the time of such
retirement or involuntary termination of employment under paragraph 5, above, at
any time within the thirty-six (36) month period after the date of such
retirement or involuntary termination.

 

(h) In the event of the death of the Optionee within thirty-six (36) months,
after the Optionee’s involuntary termination of employment with the Corporation
due to Total Disability of the Optionee, the legatees, or personal
representatives or heirs of the Optionee may exercise this option, which shall
be fully vested at the time of such involuntary termination of employment under
paragraph 5, above, at any time within the thirty-six (36) month period after
the date of such involuntary termination of employment.

 

(i) Notwithstanding the foregoing, the period of time in which the Optionee, or
the legatees, or personal representatives or heirs of an Optionee may exercise
this option in the event

 

4



--------------------------------------------------------------------------------

of the Optionee’s retirement, involuntary termination of employment (other than
a Termination for Cause) or death under the foregoing provisions of this
paragraph 7, shall in no event extend beyond the expiration of the term of this
option as stated in paragraph 1, above.

 

(j) For purposes of this option, an involuntary “Termination for Cause” of the
Optionee’s employment with and by the Corporation (or a division or subsidiary)
shall mean that the Corporation (or a division or subsidiary) has terminated
such employment by reason of (i) the Optionee’s conviction in a court of law of
a felony, or any crime or offense involving misuse or misappropriation of money
or property, (ii) the Optionee’s violation of any covenant, agreement or
obligation not to disclose confidential information regarding the business of
the Corporation (or a division or subsidiary), (iii) any violation by the
Optionee of any covenant not to compete with the Corporation (or a division or
subsidiary), (iv) any act of dishonesty by the Optionee which adversely affects
the business of the Corporation (or a division or subsidiary), (v) any willful
or intentional act of the Optionee which adversely affects the business of, or
reflects unfavorably on the reputation of the Corporation (or a division or
subsidiary); (vi) the Optionee’s use of alcohol or drugs which interferes with
the Optionee’s performance of duties as an employee of the Corporation (or a
division or subsidiary), or (vii) the Optionee’s failure or refusal to perform
the specific directives of the Corporation’s Board of Directors, or its officers
which directives are consistent with the scope and nature of the Optionee’s
duties and responsibilities with the existence and occurrence of all of such
causes to be determined by the Corporation, in its sole discretion; provided,
that nothing contained in the foregoing provisions of this paragraph shall be
deemed to interfere in any way with the right of the Corporation (or a division
or subsidiary), which is hereby acknowledged, to terminate the Optionee’s
employment at any time without cause.

 

(k) For purposes of this option, “Total Disability” shall mean that the Optionee
is permanently and totally disabled and unable to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve (12) months,
and has established such disability to the extent and in the manner and form as
may be required under the provisions of Section 22(e) of the Internal Revenue
Code of 1986, as amended (or corresponding section of any future federal tax
code), and regulations thereunder.

 

(l) The Corporation may, in its sole discretion, allow this option to be
exercised by a legal representative of the Optionee standing in a fiduciary
relationship to the Optionee by reason of the Optionee being incapacitated or
incompetent under applicable state law.

 

8. Adjustment Provisions. It is understood that, prior to the expiration of this
option or prior to the full exercise of this option, certain changes in
capitalization of the Corporation may occur. It is, therefore, understood and
agreed with respect to changes in capitalization that:

 

(a) If a stock dividend is declared on the Common Stock of the Corporation,
there shall be added to the shares of stock under the unexercised portion of
this option the number of shares which would have been issuable to the Optionee
had the Optionee been the holder of record of the number of shares then under
option, but not theretofore purchased and issued hereunder, and the option price
per share shall be adjusted accordingly. Provided, however, that in making such
adjustments, no fractional shares, or scrip certificates in lieu thereof, shall
be

 

5



--------------------------------------------------------------------------------

issuable by the Corporation, and the Optionee shall be entitled to receive only
the number of full shares to which the Optionee may be entitled by reason of
such adjustment at the adjusted option price per share.

 

(b) In the event of an increase in the outstanding shares of Common Stock of the
Corporation, effectuated for the purpose of acquiring properties or securities
of another corporation or business enterprise, there shall be no increase in the
number of shares which are the subject matter of this option as a result of such
acquisition.

 

(c) In the event of an increase or decrease in the number of outstanding shares
of Common Stock of the Corporation through recapitalization, reclassification,
stock split-ups, consolidation of shares, changes in par value and the like, an
appropriate adjustment shall be made in the number of shares and option price
per share provided for under Section 1 of this Agreement, either by increasing
the number of shares and decreasing the option price per share or by decreasing
the number of shares and increasing the option price per share, as may be
required to enable the Optionee to acquire the same proportionate stockholdings
at the same aggregate purchase price. Provided, however, that in making such
adjustments, no fractional shares, or scrip certificates in lieu thereof, shall
be issuable by the Corporation, and the Optionee shall be entitled to receive
only the number of full shares to which the Optionee may be entitled by reason
of such adjustment at the adjusted option price per share.

 

(d) The Corporation agrees that if during the term of this Agreement and prior
to the exercise of this option as to all shares subject hereto, the Corporation
(i) shall offer for sale to holders of its Common Stock shares of Common Stock
or of other classes of stock or other securities of the Corporation (except
under a dividend reinvestment plan or similar plan), or (ii) in connection with
any transaction shall acquire or shall cause to be issued rights to acquire
shares of stock or other securities of another corporation to or for the benefit
of the holders of Common Stock of the Corporation, the Corporation will give
written notice to the Optionee of the rights which are thus to be acquired or
issued to or for the benefit of the holders of Common Stock of the Corporation
in sufficient time to permit the Optionee to exercise this option, to the extent
this option is then exercisable, if the Optionee should elect to do so, and to
permit the Optionee to participate in such rights as a holder of such Common
Stock of the Corporation.

 

(e) Subject to the provisions of subparagraph (f), below, in the event the
Corporation proposes to merge or consolidate with another corporation, or to
sell or dispose of all or substantially all of its assets and business, or to
dissolve, the Corporation will give written notice thereof to the Optionee in
sufficient time to permit the Optionee to exercise this option to the extent it
is then exercisable (but without any acceleration or other modification of the
terms thereof except as otherwise required and provided by the terms of the Plan
and this option), if the Optionee should elect to do so, and participate in such
transaction as a shareholder of the Corporation. Provided, however, in
connection with any merger or consolidation, or other transaction under which
the Corporation or its holders of shares of Common Stock will acquire stock or
other securities of the continuing, resulting, or another corporation, in
exchange for their shares of Common Stock of the Corporation, provision shall be
made for this option to become an option covering shares of the continuing,
resulting, or other corporation in the same proportion, at an equivalent price,
and subject to the same conditions, and for the issuance upon exercise by the
Optionee of the Optionee’s pro rata number of shares or other securities on the
basis of the number of shares of Common Stock of the Corporation as to which the
option hereby

 

6



--------------------------------------------------------------------------------

granted remains at the time unexercised at the same aggregate purchase price
provided for in this Agreement, with the price per unit to be adjusted upward or
downward according to the increase or decrease of the number of units involved.
Provided, however, that no fractional shares shall be reserved for issuance or
be issuable to the Optionee and the Optionee shall be entitled to receive only
the number of full shares to which the Optionee may be entitled by reason of the
foregoing at the adjusted option price per share.

 

(f) Notwithstanding any provision to the contrary stated herein, to the extent
this option is not yet fully vested and exercisable at the time of a Change in
Control with respect to the Corporation, then pursuant to the provisions of
Section 8 of the Plan, it shall become fully vested and exercisable at that
time; provided, that if such Change in Control occurs less than six (6) months
after the date this option was granted, then this option shall become fully
vested and exercisable at the time of such Change in Control only if the
Optionee agrees in writing, if requested by the Corporation in writing, to
remain in the employ of the Corporation or a division or subsidiary of the
Corporation at least through the date which is six (6) months after the date the
option was granted with substantially the same title, duties, authority,
reporting relationships, and compensation as on the day immediately preceding
the Change in Control. The provisions of this subparagraph (f) shall be applied
in addition to, and shall not reduce, modify, or change any other obligation or
right of the Optionee otherwise provided for in paragraphs 3 and 7, above,
concerning the Optionee’s continued employment with the Corporation or the
termination thereof. If this option becomes subject to this subparagraph (f), it
shall remain fully vested and exercisable until it expires or terminates
pursuant to its terms and conditions. This option is subject to the provisions
of Section 8(e) of the Plan authorizing the Corporation, or a committee of its
Board of Directors, to provide in advance or at the time of a Change in Control
for cash to be paid in settlement of this option, all subject to such terms and
conditions as the Corporation or such committee, in its sole discretion, may
determine and impose. For purposes of this subparagraph (f), the term “Change in
Control” shall have the same meaning as provided in the definition thereof
stated in Section 2(c) of the Plan, including any amendments thereof which may
be made from time to time in the future pursuant to the provisions of the Plan,
with any amended definition of such term to apply to all events thereafter
coming within the amended meaning.

 

9. Stock Reserved. The Corporation shall at all times during the term of this
Agreement reserve and keep available such number of shares of its Common Stock
as will be sufficient to satisfy the requirements of this Agreement, and shall
pay all original issue taxes on the exercise of this option and all other fees
and expenses necessarily incurred by the Corporation in connection therewith.

 

10. Rights of Shareholder. The Optionee shall have no rights as a shareholder in
respect of shares as to which this option shall not have been exercised and
payment made as provided in the Plan, and the Optionee shall not be considered
or treated as a record owner of shares with respect to which this option is
exercised until the date that the stock certificate or certificates are actually
issued and such issuance reflected on the stock records of the Corporation.

 

11. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed by its officers thereunto duly authorized, and the Optionee has signed
the same, in duplicate originals, as of the day and year first above written.

 

    ONEOK, Inc.     Corporation     By:  

 

--------------------------------------------------------------------------------

        David Kyle         Chairman of the Board, President, and         Chief
Executive Officer        

 

--------------------------------------------------------------------------------

        «First_Name» «Last_Name»         Optionee

 

8